UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20459 FORM 10-KSB/A ( X ) Annual Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934. For the Year Ended December 31, 2006 () Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to . Commission File Number: 333-72097 NEOGENOMICS, INC. (Name of small business issuer) NEVADA 74-2897368 (State or other jurisdiction of (IRS Employer I.D. No.) incorporation or organization) 12701 Commonwealth Drive, Suite 9, Fort Myers, FL 33913 Address of Principal Executive Offices: (239) 768-0600 Issuers telephone number Securities registered pursuant to Section 12(b) of the Act: NONE Securities registered pursuant to Section 12(g) of the Act: NONE Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.X YesNo Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form and no disclosure willbe contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by referencing Part III of this Form 10-KSB or any amendment to this Form 10-KSB.
